United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 14, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 02-10907
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

LEWIS HENRY ANTHONY,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:00-CR-117-2
                      --------------------

Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Henry Lewis Anthony, convicted of several counts related to

a mail and check fraud scheme, petitioned the district court

seeking modification of the imposition of restitution.      The

district court denied his request because he failed to provide a

proper basis for relief under FED. R. CRIM. P. Rule 35.

     Anthony here appeals the action of the district court.        He

has not, however, challenged the basis for the district court's

denial of his claims.   Consequently, he has abandoned any

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-10907
                                -2-

argument on this issue.   See Brinkmann v. Dallas County Deputy

Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).   The judgment

of the district court is AFFIRMED.   All outstanding motions are

DENIED.